On Motion for Rehearing.
Appellant has moved for a rehearing on the basis that "in its decision this court has overlooked the case of Ivan v. City of New York, 407 U. S. 203 (1973) which requires a different holding.”
Our examination of the original record in State v. *344Moore, supra, reveals this contention to have also been made there by motion for rehearing and apparently considered to be without merit. "The decisions of the Supreme Court shall bind the Court of Appeals as precedents.” Ga. Const., Art. VI, Sec. II, Par. VIII (Code Ann. § 2-3708).

Motion for rehearing denied.